Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew A. Poulsen Reg. No. 71622 on 03/11/2021.
The application has been amended as follows: 
In Claim 31, line 1, “The metrology target of claim 27…” has been changed to “The metrology target of claim [[27]]16…”.
Allowable Subject Matter
Claims 1, 3-16, 18-26, and 28-32 are allowed.
Claims 2, 17, and 27 are cancelled.
Claims 1, 3-16, 18-26, and 28-32 are renumbered.
Examiner’s note 1: in the Amendments to the Drawings, Applicant referenced changes to the drawings, but no drawings were submitted. 
Examiner’s note 2: in claim 31, the meaning of the limitation “wherein the third periodic structure is process compatible” is, that the third periodic structure is designed in such a way that it is process compatible, e.g., using multiple lithography steps to produce the third periodic structure.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 16, the closest prior art of record, Adel et al. US 2016/0047744 (hereinafter Adel) teaches the following:
Regarding Claim 1, Adel teaches 
a first layer including a first periodic structure (para 0010 – “The mark includes a first plurality of periodic structures on a first layer”) along a measurement direction (para 0013 – “first and second periodic structures are oriented in a second direction”);
a second layer including a second periodic structure (para 0010 – “The mark includes … a second plurality of periodic structures on a second layer”) along the measurement direction (para 0013 – “first and second periodic structures are oriented in a second direction”);
a third layer including a third periodic structure (para 0010 – “The mark includes … a third plurality of periodic structures on a third layer”) along a second direction orthogonal to the measurement direction (para 0013 – “The third periodic structure is oriented in a first direction… with the second direction being substantially orthogonal to the first direction”).
However, the prior art fails to anticipate or render obvious A metrology measurement method comprising measuring a metrology target wherein the first layer overlaps the second layer and the third layer, wherein the third layer overlaps the second layer, wherein the third layer is between the first layer and the second layer; and identifying and removing a signal component related to the third periodic structure to reduce noise in a signal derived by the metrology target measurement in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding Claim 16, Adel teaches 
a first layer including a first periodic structure (para 0010 – “The mark includes a first plurality of periodic structures on a first layer”) along a measurement direction (para 0013 – “first and second periodic structures are oriented in a second direction”);
a second layer including a second periodic structure (para 0010 – “The mark includes … a second plurality of periodic structures on a second layer”) along the measurement direction (para 0013 – “first and second periodic structures are oriented in a second direction”);
a third layer including a third periodic structure (para 0010 – “The mark includes … a third plurality of periodic structures on a third layer”) along a second direction orthogonal to the measurement direction (para 0013 – “The third periodic structure is oriented in a first direction… with the second direction being substantially orthogonal to the first direction”).
However, the prior art fails to anticipate or render obvious A system comprising: a controller including one or more processors and memory, the memory storing program instructions configured to cause the one or more processors to: receive one or more measurements of a metrology target wherein the first layer overlaps the second layer and the third laver, wherein the third layer overlaps the second layer, wherein the third layer is between the first layer and the second layer; and identifying and removing a signal component related to the third periodic structure to reduce noise in a signal derived by the metrology target measurement and determine one or more metrology metrics based on the received one or more measurements .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Published patent applications 2014/0065736, 2015/0177135, and 2016/0061589.
US2014/0065736 discloses the device correlated metrology with target including periodic structures in first and second layers, but does not disclose the third layer with periodic structure.
US2015/0177135 discloses combined imaging and scatterometry metrology with the targets comprising two or more parallel periodic structures at respective layers, but does not disclose the third layer located between the first layer and the second layer.
US2016/0061589 discloses metrology method, target and substrate with target comprising three layers and four periodic structures, but does not disclose the third layer located between the first layer and the second layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez, can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862